Citation Nr: 0422261	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-33 572	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lumbar myofascial pain.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from May 1988 to October 1992 
with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO rating decision which denied 
service connection for lumbar myofascial pain.  In March 2004 
the veteran failed to report for a scheduled hearing before a 
Veterans Law Judge at VA Central Office in Washington, D.C.


FINDINGS OF FACT

The veteran has complained of lumbar pain; however he does 
not presently have a lumbar disability.


CONCLUSION OF LAW

Lumbar myofascial pain or any other lumbar disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any complaints or 
findings related to the lumbar spine.  

Received from the veteran in December 2001 was his claim for 
service connection for a back pain.  He reported that his 
back pain began on December 31, 2000; October 10, 2001; 
November 2, 2001; and April 28, 2001.  Along with his claim 
he included a statement in which he reported that while 
working as a custodian for the U.S. Postal Service on 
December 31, 2000 he heard his back snap.  He also submitted 
other documents pertaining to this alleged injury as well as 
to his employment with the U.S. Postal Service.

In a September 2001 letter the RO notified the veteran that 
he had been selected by VA to participate in the Work-Study 
Allowance Program and was to report to Grambling State 
University on September 17, 2001.

Private treatment records from Greg Vigna, M.D., showed that 
in September 2001 the veteran was seen for complaints of back 
pain and right leg pain.  He reported that he was in a motor 
vehicle accident in August 2000, was rear ended, and had 
complaints of back pain since.  The assessment was lumbar 
disc derangement and possible right radicular complaints and 
he was referred for an MRI to evaluate for lumbar disc 
derangement.  In November 2001 he reported he was still 
having back pain.  He had never reported fro the MRI.  The 
assessment was possible lumbar disc derangement and 
intermittent right radicular complaints with no objective 
evidence of radiculopathy at this time.  In January 2002 he 
was seen again for complaints of back pain.  The assessment 
was a history of possible lumbar disc derangement with right 
radicular complaints in the past now with bilateral radicular 
complaints with no objective findings on examination.  One 
week later it was noted that an MRI of the lumbosacral spine 
was limited by motion artifact, however it did "not show any 
significant disc [sic]".  The assessment was lumbar 
myofascial pain with no objective evidence or 
myeloradiculopathy. 

VA treatment records show that in November 2001 the 
assessment was chronic low back pain and it was noted that 
the veteran was in the middle of litigation for claiming 
compensation for his lower back injury and he wanted to know 
that the VAMC knew of his injury.  In a subsequent note the 
veteran reported he had a back injury while working for the 
post office in California.  He reported he was enrolled at 
Grambling State through VA and Chapter 31 and claimed he had 
a job through the program and had re-injured his back doing 
the paperwork.  In December 2001 he requested help with low 
back pain and said he needed a back brace.  

The veteran submitted a copy of a Federal Employee's Notice 
of Traumatic Injury and Claim for Continuation of 
Pay/Compensation dated in July 2002 in which he reported his 
spine snapped while pressure was exerted during working hours 
as a custodian on December 31, 2000.  

Received from the veteran in November 2002 was a 
Authorization and Consent to Release Information to VA (VA 
Form 21-4142) in which he reported he was hired to do work 
study at Grambling State University and that his back popped 
and caused the injury to occur.  He claimed the September 
2001 work study letter verified his employment.  He submitted 
another document from the Alexandria VAMC which showed 
patient's exams and showed that the status of the report of 
an x-rays of the lumbosacral spine was "none".  

On VA examination in November 2002 the veteran reported he 
had an injury in 2000 to the lower back and that while on 
ROTC in the Army he was diagnosed with strain of the lower 
back and reportedly had light duty several times.  The 
diagnoses were normal spine examination and chronic lower 
back strain by history. 

In a notice of disagreement received from the veteran in 
April 2003 he reported that his back condition was discovered 
while he was on VA work study at Grambling State University.  

Received from the veteran in November 2003 was a VA Form 9 
(substantive appeal) in which he reported he was unable to 
work due to his medical condition and he questioned why the 
U.S. Postal Service was not liable for the injury he 
sustained on the job.  He requested a disability retirement 
from the U.S. Postal Service.

Analysis

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.

Service medical records are negative for any complaints or 
findings related to the lumbar spine.  On the VA examination 
in November 2002 the veteran reported he was diagnosed with 
strain of the lower back while in the ROTC in the Army; 
however, such diagnosis is not shown in the service medical 
records in the claims file.  

The veteran has also alternatively alleged that his back 
problems stem from an injury he sustained while working as a 
custodian from the U.S. Postal Service in December 2000 and 
from an injury he sustained while working in a VA work/study 
program at Grambling State University.  With regard to the 
veteran's alleged back injury while working as a custodian 
for the U.S. Postal Service, the Board notes that service 
connection may be granted for an injury incurred during 
active military, naval or air service, as defined.  
38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.303.  
Working for the U.S. Postal Service is not within the 
definition of active military, naval or air service.  

With regard to the veteran's alleged injury he sustained 
while working in a VA work/study program, the Board notes 
that compensation may be claimed for disability proximately 
caused by the provision of VA training and rehabilitation 
services as part of an approved rehabilitation program under 
Chapter 31 or by participation in a "compensated work 
therapy program" under 38 U.S.C.A. § 1718, and that such 
claim would be considered under the provisions of 38 U.S.C.A. 
§ 1151.  The RO did not consider the claim under this 
statute.  However, in this case there is no evidence that the 
veteran has any current lumbar disability.  In fact, he has 
complained of lumbar pain on several occasions as shown in VA 
and private treatment records, however no positive objective 
clinical findings were ever made.  

The Board initially notes that pain alone, without a 
medically diagnosed underlying condition, does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Moreover, one of the requirements for service 
connection is competent medical evidence of the current 
existence of the claimed disability.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Although the veteran claims he has a back 
disability, he is a layman and therefore has no competence to 
give a medical opinion on diagnosis or etiology of a claimed 
disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Thus, the weight of the competent medical evidence shows that 
a disorder of the lumbar spine does not currently exist, and 
thus there can be no service connection.

The preponderance of the evidence is against the claim for 
service connection for lumbar myofascial pain or for any 
lumbar disability.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).   

The Board concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claims decided herein.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004)  held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  In this case, prior to the September 2002 
rating action being promulgated, the RO, in February 2002, 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  Another similar 
notice letter was sent to the veteran in October 2002.  The 
Board finds that the content of the notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With regard to the duty to assist, the Board notes that 
treatment records identified by the veteran have been 
obtained by the RO and a VA examination has been provided.  
The Board therefore finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).


ORDER

Service connection for lumbar myofascial pain is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



